EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 5 line 3 reads: “
Claim 16 line 3 reads: “
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 3-10, 12 and 14-23 are allowed.
Regarding claim 1, Dubi (US 1,565,264 A) discloses the elements of claim 1 (see Final Rejection dated 24 June 2022), except for the newly added limitation of a key feature existing between the pin guide and the inner bushing to prevent relative rotation between the pin guide and the inner bushing. Further, Ostberg (US 2,182,162 A), Makins (US 4,231,671 A), and Green (US 0,602,287 A) each disclose elements capable of preventing rotation between a bushing and a pin guide. However, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable eccentric of Dubi, such that it comprises an element capable of preventing rotation between a bushing and the pin guide, as Dubi is designed such that the inner bushing and pin guide can be rotated relative to one another. Accordingly, a modification to add an element to Dubi for preventing rotation would have required the use of hindsight as it is not an obvious teaching. Similarly, Lambrecht (WO 9849453 A1) discloses limitations of claim 1, except the limitation of an outer bushing defining an outer bore. Figure 7 of Lambrecht discloses an inner bushing (24), a pin guide (5), a pin (3), and an outer member (1), but does not expressly disclose that member 1 is an outer bushing. Therefore, Lambrecht fails to disclose an outer bushing, and does not disclose all of the limitations of the claimed invention. 
Applicant’s amendments render the prior art and combinations of prior art non-obvious, therefore prevent the teaching of the claimed invention.
Accordingly, dependent claims 3-10 and 21-22 are allowable for at least the reasons listed above.
Regarding claim 12, the combination of Thompson (US 3,046,825 A) and Dubi (US 1,565,264 A) teaches the elements of claim 12, except for the newly added limitation of a key feature existing between the pin guide and the inner bushing to prevent relative rotation between the pin guide and the inner bushing. Further, Ostberg (US 2,182,162 A), Makins (US 4,231,671 A), and Green (US 0,602,287 A) each disclose elements capable of preventing rotation between a bushing and a pin guide. However, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable eccentric of Dubi, such that it comprises an element capable of preventing rotation between a bushing and the pin guide, as Dubi is designed such that the inner bushing and pin guide can be rotated relative to one another. Accordingly, a modification to add an element to Dubi for preventing rotation would have required the use of hindsight as it is not an obvious teaching. Similarly, Lambrecht (WO 9849453 A1) discloses limitations of claim 12, except the limitation of an outer bushing defining an outer bore, and a shear plate defining an opening with a counterbore surrounding the opening. Figure 7 of Lambrecht discloses an inner bushing (24), a pin guide (5), a pin (3), and an outer member (1), but does not expressly disclose that member 1 is an outer bushing. Therefore, Lambrecht fails to disclose an outer bushing, and does not disclose all of the limitations of the claimed invention. 
Applicant’s amendments render the prior art and combinations of prior art non-obvious, therefore prevent the teaching of the claimed invention.
Accordingly, dependent claims 14-18 and 23 are allowable for at least the reasons listed above.
Regarding claim 19, Dubi (US 1,565,264 A) discloses the elements of claim 19 (see Final Rejection dated 24 June 2022), except for the newly added limitation of a key feature existing between the pin guide and the inner bushing to prevent relative rotation between the pin guide and the inner bushing. Further, Ostberg (US 2,182,162 A), Makins (US 4,231,671 A), and Green (US 0,602,287 A) each disclose elements capable of preventing rotation between a bushing and a pin guide. However, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable eccentric of Dubi, such that it comprises an element capable of preventing rotation between a bushing and the pin guide, as Dubi is designed such that the inner bushing and pin guide can be rotated relative to one another. Accordingly, a modification to add an element to Dubi for preventing rotation would have required the use of hindsight as it is not an obvious teaching. Similarly, Lambrecht (WO 9849453 A1) discloses limitations of claim 19, except the limitation of an outer bushing defining an outer bore, and bushing retainers disposed around the outer periphery of an outer bushing. Figure 7 of Lambrecht discloses an inner bushing (24), a pin guide (5), a pin (3), and an outer member (1), but does not expressly disclose that member 1 is an outer bushing. Therefore, Lambrecht fails to disclose an outer bushing, and does not disclose all of the limitations of the claimed invention. 
Applicant’s amendments render the prior art and combinations of prior art non-obvious, therefore prevent the teaching of the claimed invention.
Accordingly, dependent claim 20 is allowable for at least the reasons listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678